         Case 3:19-cv-00417-SDD-RLB               Document 1       06/26/19 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF LOUISIANA


JASON GOBERT                                        *
                                                    *
                        PLAINTIFF                   *   CIVIL ACTION NO.
VS.                                                 *
                                                    *
                                                    *   COMPLAINT AND DEMAND
FIRST ADVANTAGE BACKGROUND                          *   FOR A JURY TRIAL
SERVICES CORP.                                      *
               DEFENDANT                            *

                                          COMPLAINT

                                        I. INTRODUCTION

               1.       This is an action for damages brought by an individual consumer for defendant

First Advantage Background Services Corp.’s violations of the Fair Credit Reporting Act (FCRA),

15 U.S.C. § 1681 for reporting that plaintiff had criminal convictions which had been previously

vacated and the prosecution dismissed under state law.

                                 II. JURISDICTION AND VENUE

               2.       Jurisdiction of this court arises under 15 U.S.C. §1681p, 28 U.S.C. §§ 1331

and 1337. Venue is proper in this district under 28 U.S.C. § 1391(b) as a substantial part of the

events complained of took place in this district.

                                            III. PARTIES

               3.       Plaintiff, Jason Gobert (hereinafter referred to as “plaintiff” or “Mr. Gobert”)

is a natural person who resided in Livingston Parish at the time of the events in question, and who

now resides in East Baton Rouge Parish, Louisiana, and is a "consumer" as defined by the FCRA,

15 U.S.C. § 1681a(c).

               4.       Defendant First Advantage Background Services Corp. (hereinafter referred
         Case 3:19-cv-00417-SDD-RLB              Document 1       06/26/19 Page 2 of 4



to as “First Advantage” or ‘defendant”) is a consumer reporting agency under the FCRA. First

Advantage is a foreign corporation doing business in the state of Louisiana, who can be served

through its registered agent for service of process in the state of Florida, Corporation Service

Company, 1201 Hays Street, Tallahassee, FL 32301.

                                 IV. FACTUAL ALLEGATIONS

               5.      Mr. Gobert had criminal charges brought against him in East Baton Rouge

Parish and on September 10, 2014 he entered a guilty plea to a single charge of simple battery,

subject to the provisions of article 894 of the Louisiana Code of Criminal Procedure, which deferred

imposition of sentence.

               6.      On September 3, 2015, Mr. Gobert had his case reviewed by the judge who

determined that he had met the conditions of his plea, the conviction was set aside and the

prosecution was dismissed pursuant to article 894 of the Louisiana Code of Criminal Procedure.

               7.      First Advantage maintains a database of information, which includes criminal

record information on individuals throughout the United States of America, which it regularly

compiles and sells to prospective employers and lessors of rental housing units for people to live in.

               8.      In June 2017, Mr. Gobert applied to rent an apartment with his mother at

Hidden Oaks apartments, part of Siegen Village in East Baton Rouge Parish.

               9.      Hidden Oaks obtained a consumer report on Mr. Gobert from defendant in

order to determine whether to rent an apartment to them.

               10.     First Advantage reported to Hidden Oaks five separate criminal records on

Mr. Gobert stemming from the same incident which included multiple affidavits and a bond, all of

which reflected they were actually criminal convictions, which they were not.


                                            Page 2 of 4
          Case 3:19-cv-00417-SDD-RLB             Document 1       06/26/19 Page 3 of 4



                11.    Mr. Gobert notified First Advantage of these errors by letter dated August 25,

2017 that he did not have any criminal convictions when it reported to Hidden Oaks that he had,

including a copy of the criminal court minute entry supporting his claim.

                12.    Defendant conducted a reinvestigation of these entries on Mr. Gobert’s

consumer report pursuant to 15 U.S.C. § 1681i.

                13.    In response to Mr. Gobert’s dispute, defendant verified that these entries were

listed correctly.

                                 DEFENDANT’S PRACTICES

                14.    Defendant First Advantage negligently and willfully failed to comply with the

requirements of FCRA, including but not limited to:

                       a)      failing to follow reasonable procedures to assure maximum possible

                               accuracy of the information in consumer reports concerning plaintiff,

                               as required by 15 U.S.C. § 1681e(b); and

                       b)      failing to comply with the reinvestigation requirements in 15 U.S.C.

                               § 1681i(a).

                14.    As a result of defendant’s failures to comply with the requirements of the

FCRA, plaintiff has suffered actual damages, including damage to his credit reputation, emotional

distress, mental anguish, and denial in renting an apartment, for which he seeks damages in amounts

to be determined by the jury. Plaintiff also seeks punitive damages from defendant in an amount to

be determined by the jury.

                WHEREFORE, plaintiff respectfully requests that the Court grant the following relief

in his favor and against defendant for:


                                             Page 3 of 4
Case 3:19-cv-00417-SDD-RLB       Document 1       06/26/19 Page 4 of 4



         a)    Actual damages;

         b)    Punitive damages;

         c)    Attorney fees, litigation expenses and costs; and

         d)    Such other and further relief as is appropriate.

         A JURY TRIAL IS DEMANDED.

                                      s/Garth J. Ridge
                                      GARTH J. RIDGE
                                      Attorney for Plaintiff
                                      Bar Roll Number: 20589
                                      251 Florida Street, Suite 301
                                      Baton Rouge, Louisiana 70801
                                      Telephone Number: (225) 343-0700
                                      Facsimile Number: (225) 343-7700
                                      E-mail: GarthRidge@aol.com




                            Page 4 of 4
